t c memo united_states tax_court randall and lynn bishop petitioners v commissioner of internal revenue respondent docket no filed date p husband h carried on a financial planning business on behalf of individual clients r disallowed various deductions claimed by h during on schedule c filed with ps’ return and also determined that ps were subject_to the sec_6662 i r c accuracy-related_penalty held r’s disallowance of various schedule c deductions is sustained in substantial part held further no portion of r’s deduction disallowance may be treated as a disallowance of schedule a itemized_deductions rather than of schedule c deductions held further r’s penalty against ps for the whole of petitioners’ underpayment_of_tax for the taxable_year is sustained under sec_6662 i r c -- - michael g moore for petitioners nancy l spitz for respondent memorandum opinion halpern judge by notice_of_deficiency dated date the notice respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure petitioners have conceded certain of respondent’s adjustments giving rise to that deficiency the issues remaining for decision are certain adjustments by respondent to deductions claimed by petitioners for depreciation office expenses rental expenses and expenses for meals and entertainment certain ancillary consequences of respondent’s adjustments and petitioners’ liability for the accuracy-related_penalty ’ some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and shall not therefore separately set forth our findings_of_fact we shall make additional findings_of_fact ' the deficiencies also reflect adjustments to petitioners’ itemized_deductions personal exemptions the credit for self- employment_taxes and the sec_164 deduction for one-half of self-employment taxes all of which derive from the principal adjustment and are not directly disputed by petitioners - as we proceed petitioners bear the burden_of_proof see rule a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background hereinafter petitioners randall and lynn bishop will be referred to as the bishops or individually as randall and lynn at the time of the petition the bishops resided in bonita springs florida during the bishops resided in burlingame california until date randall was employed as a financial planner by wells fargo bank in san francisco california and during lynn was employed as a flight attendant during randall also carried on a financial planning business the financial planning business separate from his employment by wells fargo bank customers of the financial planning business came from referrals to randall or from seminars conducted by randall the bishops made a joint_return of income for filing a u s individual_income_tax_return form_1040 the form_1040 which included among other schedules a schedule a itemized_deductions the schedule a and a schedule c profit or loss from business sole_proprietorship the schedule c q4e- petitioners reported the results of the financial planning business on the schedule c petitioners computed the taxable_income of the financial planning business under the cash_receipts_and_disbursements_method of accounting the schedule c reports gross_receipts of dollar_figure and net profit of dollar_figure in part respondent’s determination_of_a_deficiency in tax results from the following adjustments disallowances of deductions claimed on the schedule c depreciation dollar_figure meals entertainment big_number office expenses big_number rental expenses big_number travel big_number seminars big_number presentations big_number on brief petitioners concede the following the correctness of respondent’s disallowance of any deduction for travel the correctness of a portion of respondent’s disallowance of a deduction for depreciation the correctness of a portion of respondent’s disallowance of a deduction for office expenses that the amounts claimed for seminars and presentations are amounts paid for meals and entertainment which are subject_to the 50-percent disallowance rule_of sec_274 and the correctness of a portion of respondent’s disallowance of a deduction for meals and entertainment including the amounts claimed for seminars and presentations we accept all of petitioners’ concessions after concessions the deductions still in issue are as follows depreciation dollar_figure office expenses big_number rental expenses big_number meals and entertainment big_number discussion i deductions a introduction we must determine petitioners’ entitlement to the deductions still in issue for depreciation office expenses rental expenses and meals and entertainment because petitioners’ principal challenge is substantiating their entitlement to those deductions we first set forth the pertinent parts of sec_274 which sets forth requirements for substantiating certain deductions sec_274 substantiation reguired --no deduction or credit shall be allowed--- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity with respect to any listed_property as defined in sec_280f -- - unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift sec_280f includes among the definitions of listed_property any computer_or_peripheral_equipment at the conclusion of the trial in this case the court recognizing that substantiation was petitioners’ principal challenge ordered the parties to develop a form of schedule to be filled in by petitioners which would set forth each item still in issue with appropriate references to evidence in the record for each element necessary to sustain a deduction the parties have complied with that order and the court relies on that schedule petitioners’ substantiation schedule for direction to evidence in support of petitioners’ claims b depreciation the depreciation_deductions here in question are in actuality deductions under sec_179 which allows certain taxpayers to treat as an expense that is not chargeable to capital_account the cost of certain depreciable_property the deduction under sec_179 is allowed for the taxable_year in which the depreciable_property is placed_in_service the property here in question consists of a computer certain elements of computer memory for that computer and for other computers anda flatbed computer scanner the computer equipment described by petitioners on a form_4562 depreciation and amortization including information on listed_property appurtenant to the schedule c the computer equipment is listed_property within the meaning of sec_274 see eg dugan v commissioner tcmemo_1996_155 therefore petitioners must satisfy the substantiation requirements of sec_274 the elements to be proved with respect to listed_property are set forth in sec_1_274-5t temporary income_tax regs fed reg date those elements include the amount of business investment use based on an allocation of the time the computer equipment is used petitioners have failed to offer either adequate_records or any evidence substantiating randall’s own statements with respect to such use see sec_1_274-5t temporary income_tax regs fed reg date petitioners have therefore failed to satisfy sec_274 and as a result may claim no deduction under sec_179 for the computer equipment see petitioners offered no evidence that the computer equipment is excepted from the definition of listed_property because it was used exclusively at a regular business establishment owned or leased by randall which with certain exceptions not here relevant is not also a dwelling_unit see sec_280f b indeed confirmation documents with respect to the purchase of the computer equipment show that it was shipped to the address appearing on the form_1040 which we assume to be petitioners’ residence --- - dugan v commissioner supra given that petitioner has failed to demonstrate the business_purpose for the computer expense in accordance with sec_274 the sec_179 deduction is disallowed c office expenses petitioners claim a deduction for office expenses in the amount of dollar_figure sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business office expenses of the type claimed by petitioner eg postage if paid_or_incurred during the taxable_year in carrying on any trade_or_business can gualify as deductible sec_162 expenses see sec_1 l a income_tax regs the adequate-records--or-sufficient-- corroborating-evidence standard of sec_274 is not specifically applicable to such expenses nevertheless a taxpayer is required by sec_6001 to keep records and to substantiate the amounts giving rise to claimed deductions and if he does not respondent cannot be considered arbitrary or unreasonable in denying the deductions 62_tc_834 cook v commissioner tcmemo_1991_590 citing 65_tc_87 affd per curiam 540_f2d_821 5th cir see sec_1 l a income_tax regs --- - randall did not keep a regular set of books reflecting the income and expenses associated with his financial planning business to substantiate the office expenses and meals and entertainment here in issue petitioners refer us to various entries in a diary randall’s daily planner his nationsbank visa card summary statement for and various receipts relating to meals and entertainment_expenses and office expenses we must decide whether and to what extent that evidence is adequate to substantiate the business_expense deductions that remain in issue with respect to the items of office expense set out on petitioners’ substantiation schedule with four exceptions petitioners’ evidence fails to satisfy one or more of the elements necessary to establish deductibility as ordinary and necessary business_expenses under sec_162 for example a number of items are listed in randall’s daily planner indicating a business_purpose but do not appear in the nationsbank visa card summary or relate to one of the receipts in evidence in other words there is no proof of payment for other items there is proof of payment but the items are not listed in the daily planner resulting in a failure to establish a relationship to randall’s business -- - based on petitioners’ substantiation schedule we find that petitioners are entitled to a deduction for office expenses in the sum of dollar_figure d rental expenses sec_162 allows a deduction for rentals paid for_the_use_of property in a trade_or_business on the schedule c petitioners claimed a deduction for rentals in the amount of dollar_figure in the petition they assigned error to respondent’s disallowance of that amount on brief petitioners claim a deduction for rentals in the amount of dollar_figure petitioners have not moved to amend the petition to assert an overpayment in tax nonetheless since respondent has not objected to the increased claim for a rental deduction on the ground that petitioners failed to plead an overpayment we assume that such overpayment issue was tried by consent of the parties see rule b in any event we allow no deduction for rental payments the rental expense in question is claimed by petitioners to represent the rental costs of rooms in which randall held financial planning seminars to educate and attract new clients petitioners’ substantiation schedule directs us to entries in randall’s daily planner as substantiation for the entire dollar_figure of alleged rental expense randall testified that he conducted seminars as a way of attracting new clients typically the daily planner entry includes a dollar amount allegedly representing the cost of renting the room in which the seminar was held petitioners have furnished no evidence that any of those alleged rental costs were in fact incurred no canceled checks no receipts no inclusion in the nationsbank visa card summary we find that having offered no evidence of actual payment petitioners have failed to sustain their burden of establishing that they are entitled to a rental_expense_deduction see hyde v commissioner tcmemo_1992_419 this court is not bound to accept the unverified undocumented testimony of petitioner affd without published opinion 9_f3d_112 7th cir by not offering independent evidence that the seminars even took place eg brochures attendance lists or the testimony of one or more attendees petitioners have failed even to furnish a basis for the court to estimate under the authority of 39_f2d_540 2d cir the amount allowable as rental expense as we stated in hyde v commissioner supra however in order to make an estimation ‘there must be sufficient evidence to satisfy the trier that at least the amount allowed in the estimate was in fact spent or incurred for the stated purpose’ 245_f2d_559 5th cir until the trier has that assurance from the record relief to the taxpayer would be unguided largesse id petitioners have failed to establish that they are entitled to any deduction for rental expense eb meals and entertainment petitioners claim a deduction under sec_162 for meals and entertainment in the amount of dollar_figure dollar_figure before taking into account the 50-percent reduction in the deductibility of such expenses provided for by sec_274 the substantiation requirements of sec_274 apply to entertainment activities sec_274 a places additional restrictions on the deduction of expenses with respect to entertainment activities sec_1_274-5t temporary income_tax regs fed reg date contains the substantiation requirements for deductible business-related entertainment including meals with customers or clients the applicable_requirements contained in paragraph b of sec_1_274-5t temporary income_tax regs substantiation of amount time place business_purpose and business relationship are satisfied by the exhibit bl and b2 formats petitioners’ substantiation schedule separately lists expenditures totaling dollar_figure for restaurant meals with clients potential clients and persons referring potential clients restaurant meal expenses and expenditures totaling the allegedly deductible expenditures are contained in exhibits bl and b2 accompanying petitioners’ reply brief mistakenly petitioners cite sec_1_274-2 i income_tax regs which provides a quiet--business-meals exception but which applies to b usiness meals and similar expenditures paid_or_incurred before date dollar_figure for meals and entertainment where in petitioners’ words there may have been ‘major distractions not conducive to business discussion’ i1 e sporting events shows etc other entertainment_expenses for most but not all of the restaurant meal expenses petitioners have set forth the business_purpose of the meal and they have attempted to substantiate the claimed business_purpose by referring to the appropriate entry in randall’s daily planner in most but not all cases the actual expenditure of funds has been substantiated by reference either or both to randall’s nationsbank visa card summary for or his restaurant receipts for that year unless there is a clearly stated business_purpose for a restaurant meal expense the item is included in randall’s daily planner thereby supporting the claimed business_purpose and the expenditure is verified by the nationsbank summary or by a restaurant receipt an essential element of substantiation is lacking and we sustain respondent’s disallowance of a deduction for that item in reviewing petitioners’ substantiation schedule to determine the adequacy of the alleged substantiation we note that business_purpose is often referred to in cryptic terms eg open close partial a l t d a lnl rlty etc in some cases we have been able to decipher the meaning of the term from randall’s testimony and in some cases we have -- not we are not required to speculate as to the nature of the business_purpose of any expenditure see lingham v commissioner tcmemo_1977_152 the fact that randall may have been dining with a client is not conclusive of the business character of the meals for at least some of these people may also have been personal friends of randall 50_tc_823 affd per curiam 412_f2d_201 2d cir therefore where the business_purpose of a meal with a client is not readily discernable from the record we find the expense to be nondeductible applying the foregoing criteria to the restaurant meal expenses we find that petitioners have provided adequate substantiation of restaurant meals costing a total of dollar_figure there are six items set forth as other entertainment_expenses of the six items three are not referred to in randall’s daily planner thus there is no corroboration of the stated business_purpose most importantly for none of the items is there any indication that some business_discussion or activity was associated with the entertainment see sec_274 a d and sec_1_274-5t iv and b temporary income_tax regs supra therefore we find that petitioners are entitled to no deduction for any of the other entertainment_expenses -- - iti schedule a versus schedule c deduction disallowance all of respondent’s proposed adjustments decrease expenses claimed on the schedule c and correspondingly increase petitioners’ adjusted_gross_income for petitioners claim that based upon guidelines set out in audits of prior years they treated a portion of the expenses listed on the schedule c as schedule a itemized_deductions on the premise that the expenses were associated with randall’s wages from wells fargo bank rather than with his own financial planning business in fact an attachment to line of the schedule c lists other expenses totaling dollar_figure and reduces the total by dollar_figure which instead is deducted on line of the schedule a as unreimbursed employee_expenses petitioners argue that because a portion of the expenses listed on the schedule c was in effect not taken on the schedule c but taken instead on the schedule a a portion of the disallowance of those deductions should likewise be a disallowance of the itemized_deductions reflected on line of the schedule a respondent argues that although petitioners do not indicate the tax_benefit to be derived from their requested reattribution of a portion of respondent’s proposed deduction disallowances we surmise that one such benefit is the resulting reduction in the loss of petitioners’ itemized_deductions under sec_68 and b which for equal sec_3 percent of petitioners’ adjusted_gross_income in excess of dollar_figure by restoring deductions to schedule c petitioners reduce adjusted_gross_income and thereby reduce their loss of itemized_deductions under sec_68 and b there is also an increase in petitioners’ continued -- - there is nothing in the record to support petitioners’ position and moreover there is no authority that supports such treatment we agree with respondent there is no indication in the record as to which of the other expenses listed on the attachment to line of schedule c actually relate to randall’s wages from wells fargo bank or which expenses petitioners actually intended to transfer from the schedule c to the schedule a at a minimum petitioners must show that the deductions disallowed by respondent were among the expenses transferred to the schedule a which they have not done we therefore reject petitioners’ request to treat any portion of respondent’s deduction disallowance sustained herein as a reduction of petitioners’ itemized_deductions on the schedule a iii accuracy--related penalty sec_6662 provides for an accuracy-related_penalty the accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement respondent determined the accuracy-related_penalty against continued total miscellaneous_itemized_deductions in excess of percent of adjusted_gross_income due to the reduction in that number - petitioner although the notice states that respondent bases his imposition of the sec_6662 accuracy-related_penalty upon one or more of the three grounds listed in sec_6662 b - the issue presented by this case and our resolution thereof demonstrates that the only possible ground for imposition of the penalty is sec_6662 b which imposes a penalty in the amount of percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations negligence has been defined as lack of due care or failure to do what a reasonable and prudent person would do under like circumstances see eg 98_tc_695 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that the taxpayer acted in good_faith and that there was reasonable_cause for the underpayment the determination of whether a taxpayer acted in good_faith and with reasonable_cause is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs -- - petitioners acknowledge their failure to keep adequate_records in support of their claimed deductions for expenditures subject_to the substantiation requirements of sec_274 eg travel and entertainment_expenses including meals with clients and they concede that the accuracy-related_penalty applies to any underpayment attributable to deduction disallowances with respect to such expenditures they argue however that they made a good-faith attempt to maintain proper documentation in accordance with applicable rules and regulations as regards the other sec_162 expenses and that the penalty should not apply to any underpayment attributable to the disallowance of deductions attributable to those expenses we note that petitioners have conceded all or a portion of every deduction challenged by respondent not merely the deductions subject_to sec_274 moreover we have found that petitioners’ records fail to sustain a large portion of the deductions remaining in issue under those circumstances we sustain the negligence_penalty for the whole of petitioners’ underpayment_of_tax to reflect the foregoing decision will be entered under rule
